UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2401


In Re:   GARY BUTERRA WILLIAMS,

                Petitioner.




                On Petition for Writ of Mandamus.
     (3:11-cv-578-HEH; 3:11-cv-00125-HEH; 3:09-cv-00500-RLW)


Submitted:   February 22, 2012              Decided:   March 2, 2012


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Gary Buterra Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gary Buterra Williams petitions for a writ of mandamus

seeking orders compelling the district court to vacate its order

denying Williams copies of his pleading at government expense in

one    case,       and    to    reopen       two    other       cases,     one    of    which       is

currently pending on appeal in this court.                                  We conclude that

Williams is not entitled to mandamus relief.

               Mandamus relief is a drastic remedy and should be used

only    in    extraordinary           circumstances.                Kerr   v.    United       States

Dist.    Court,          426    U.S.        394,    402      (1976);       United      States       v.

Moussaoui,         333    F.3d       509,    516-17       (4th      Cir.   2003).           Further,

mandamus      relief       is    available         only      when    the   petitioner         has    a

clear right to the relief sought.                         In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

               Mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

The    relief       sought       by    Williams         is    not    available         by    way    of

mandamus.           Accordingly,            we     deny      the    petition     for        writ    of

mandamus.          We dispense with oral argument because the facts and

legal    contentions            are    adequately         presented        in    the    materials

before       the    court      and    argument          would      not   aid    the    decisional

process.

                                                                                PETITION DENIED



                                                    2